Citation Nr: 1546316	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  10-07 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected retained foreign body (RFB), muscle group XI.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The Veteran served on active duty from December 1960 to March 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

In June 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is associated with the claims file.

The issue of entitlement to service connection for right knee disability claimed secondary to retained foreign body or metallic fragment injury has been raised by the record in an October 2015 Appellant's Post Remand Brief received following certification of the appeal.  See also Hearing Transcript at 9 (June 2012) and VA Form 9 (February 2, 2010).  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

The Veteran sustained a penetrating and nonpenetrating metallic fragment injury to the right leg, muscle group XI, without artery or bone involvement but with complaints of pain, and inability to bike or walk for prolonged periods due to retained foreign body; there is impairment of left leg function to include loss of power, weakness, lowered threshold for fatigue, and impaired strength (4/5), but without fatigue-pain, uncertainty of movement, impaired coordination, muscle atrophy, or deep fascia damage; there is no indication of residual scar or neurological involvement.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for RFB of the right leg, muscle group XI, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.56, 4.73, Diagnostic Codes 5311 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  VA sent to the Veteran all required notice in an October 2009 letter, prior to the rating decision on appeal.

VA also met its duty assist the Veteran.  VA obtained all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations.  VA provided the Veteran a hearing on appeal.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.

It is noted that the VLJ conducting the June 2012 Board hearing satisfied the requirements of 38 C.F.R. § 3.103(c)(2).  See also, Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the hearing, the VLJ explained the issue on appeal, accepted testimony concerning the severity of symptoms, the functional impact of his disability, and the contention that his prior VA examination was inadequate for rating purpose.  The VLJ further discussed how VA evaluates muscle injuries and inquired about the original injury.  Transcript at 10-12.  It is noted that the subsequent Board remand was predicated on June 2012 hearing testimony.

Finally, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The AOJ obtained for the Veteran new VA examinations and readjudicated his claim.

Accordingly, the Board will address the merits of the claim.


II.  Claims for Increase

The record shows that the Veteran sustained a right lower leg injury in June 1976 while in the National Guard when a piece of metal flew off a rock quarry drill press, striking the Veteran's right leg, in the line of duty.  In an April 2006 rating decision, the RO granted service connection for RFB, muscle group XI, and assigned a 10 percent disability evaluation.  The Veteran was separately rated for right leg lymphedema with cellulitis infections.

The Veteran seeks a rating in excess of 10 percent for muscle injury of the right leg, muscle group XI.  In his substantive appeal, the Veteran reported symptoms of a heavier right leg than left leg, larger dimension of right leg than left leg, constant swelling and pain of the right leg, difficulty sleeping at night due to right leg symptoms, and inability to engage in sports due to the right leg symptoms.  See VA Form 9 (February 2, 2010).

At his Board hearing in June 2012, the Veteran argued that his VA examination in 2009 was inadequate to rate his disability.  Transcript 3-4.  He noted that he was unable to ride a stationary bike or walk on a treadmill for as long as previously.  Transcript at 5.  He stated that he walks upstairs slower, and favored his leg due to the pain.  Transcript at 6.  The Veteran expressed limitation of function due to right knee problems.  The Veteran denied ongoing treatment for the right leg and knee but indicated that he was 69 years old and tries to work out 3-4 times a week, which he has done his whole life.  He reported constant right leg and knee pain, and working at his own pace.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, or severe.  The words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Moderate disability is characterized by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  History and complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings of entrance and exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles is characterized by a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaint characteristic of moderately severe muscle injury includes service department records or other evidence showing hospitalization for a prolonged period for treatment of wound.  A showing of moderately severe muscle disability should include a record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c) and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of moderately severe muscle disability include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side are also indicative of moderately severe muscle disability.  Tests of strength and endurance compared with the sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is characterized by a through and through or deep penetrating wound due to high-velocity missile, or large multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  History and complaint characteristic of severe disability of muscle includes service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of severe muscle disability include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track. Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X- ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

Diagnostic Code 5311 provides ratings for injury to Muscle Groups XI.  The function of Muscle Group XI is propulsion, plantar flexion of foot, stabilization of arch, flexion of toes, and flexion of knee.  The muscle group is comprised of the posterior and lateral crural muscles and the muscles of the calf.  The muscles include the triceps surae (gastrocnemius and soleus); tibialis posterior; peroneus longus; peroneus brevis; flexor hallucis longus; flexor digitorum longus; popliteus; and plantarus. 

Under Code 5311, moderate disability of Muscle Group XI warrants a 10 percent rating, moderately severe disability warrants a 20 percent rating, and severe disability warrants a 30 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5311.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).


Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for RFB of the right leg, muscle group XI.  Neither the lay nor the medical evidence more nearly approximates the schedular criteria for the next higher rating.  38 C.F.R. §§ 4.7, 4.73.

The injury sustained by the Veteran did not involve a deep penetrating injury, but it did not involve a through and through wound, with debridement, "prolonged" infection, or sloughing of soft parts, intermuscular binding and scarring."  The history and complaints associated with the Veteran's RFB to the right leg is not more nearly characteristic of moderately severe disability of muscle group XI.  The record shows that a piece of metal struck the Veteran in his right lower leg where it remained lodged (possibly in his bone) while on National Guard duty in June 1976.  The Veteran did not have hospitalization for a prolonged period for treatment of wound.

Neither the lay nor the medical evidence more nearly shows consistent complaint of cardinal signs and symptoms of moderately severe muscle disability as defined in 38 C.F.R. § 4.56(c).  Also, neither the lay nor medical evidence more nearly reflects objective findings characteristic of moderately severe muscle disability such as entrance scars indicating the track of the missile through one or more muscle groups, indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side although there was impaired strength (4/5) on testing.

Report of VA examination dated in April 2004 reflects that the Veteran had a retained metal fragment in his right lower leg from an injury in service.  By history, the wound healed nicely and there was no scar.  The injury was below the knee and did not involve the joint, but the Veteran reported a history of leg infections (cellulitis).  The examiner noted that the Veteran was obese and had bilateral edema of the lower extremities.  There was no history of osteomyelitis or bone surgery.  The Veteran's concern was that the retained metal fragment caused the leg infections.  Objectively, exam of the right leg showed no tissue loss, adhesions, tendon damage, bone/joint/nerve damage, or loss of muscle function.  There was normal muscle strength and no painful motion.  There was normal gait and no functional limitation on standing and walking.  The examiner noted that the muscle group had sufficient comfort, endurance and strength to accomplish activities of daily living.  Bilateral edema of the lower extremities was shown.  X-ray showed "a tiny metallic foreign body" in the subcutaneous soft tissues of the upper part of the lower leg laterally and anteriorly; the osseous structures appeared intact; and early degenerative changes of the right knee were found.  The examiner diagnosed residual subcutaneous metal fragment by x-ray with no bone involvement and without residual scar or neurological residuals; the Veteran had minimal functional impairment and other medical conditions such as lymphedema bilaterally more than likely predisposed him to cellulitis infections.

Report of VA examination dated in August 2005 reflects a diagnosis for retained metallic piece in upper part of right lower leg in the anterolateral region, described as not infected or tender.  The Veteran had normal gait on level ground, 5/5 muscle strength in the right lower extremity, and no scar from metallic piece injury.  There was evidence of cellulitis and brawny hyperpigmentation from lymphedema.

Report of VA examination dated in August 2006 reflects "Examination of the right knee and leg does not demonstrate any sign of injury or abnormality related to the reported foreign body."  Gait was normal although the Veteran reported discomfort with walking.  Objectively, there was no tissue loss, adhesions, scar, muscle loss or atrophy, reduction in muscle strength or function, or sign of abnormal knee or bone function.  The examiner concluded that "Right leg and foot muscle group XI functions normally as demonstrated by normal plantar flexion of the foot, flexion, flexion of the toes, flexion of the knee, and range of motion and function of the foot."  The examiner indicated that the degenerative changes of the right knee were "as likely as not related to obesity rather than foreign body."  Nuclear imaging demonstrated that the RFB was "inactive and not associated with any infectious or inflammatory process with the right lower extremity."

Report of VA examination dated in October 2009 reflects that the Veteran walked with an antalgic gait, but had good posture and no limp.  He transferred from chair to examining table without difficulty.  X-ray showed metallic foreign body in the lateral soft tissue of right leg.

A February 2013 VA Disability Benefits Questionnaire reflects an in-person examination of the Veteran and review of the claims file.  The diagnosis was muscle injury of the right leg, calf muscle described as a penetrating and non-penetrating muscle injury with a retained metal fragment.  It was noted that the Veteran was in the process losing weight and ambulated with a slow gait.  The examiner identified muscle group XI as affected by the injury.  The cardinal signs and symptoms of muscle disability were: Loss of power; weakness; lowered threshold of fatigue.  The frequency and severity were reported as "consistent."  There was no fatigue-pain, impairment of coordination, or uncertainty of movement.  Muscle strength testing revealed less than normal strength at 4/5 in the right lower extremity, whereas it was normal (5/5) for the left lower extremity.  There was no atrophy.  The Veteran did not use any assistive devices as a normal mode of locomotion.  The examiner indicated that the Veteran's muscle condition did not cause impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The examiner noted that there was edema in the lower extremities, with the right side larger than the left, and discoloration from the knee to the foot.  The examiner indicated that the Veteran's muscle injury impacted his ability to work, such as with pain on walking and weightbearing.

Signs of moderately severe muscle disability are not shown to include a history of injury with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; history and complaint showing hospitalization for a prolonged period for treatment of wound; or consistent complaints of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), such as entrance scars, loss of deep fascia or muscle substance.  Although tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment, the Veteran has shown no impairment of coordination or uncertainty of movement.  This coupled with an ability to ambulate without any assistive device weigh against a finding of moderately severe muscle impairment.

Thus, the Board finds that, given the medical and lay evidence, the Veteran's muscle disability does not more nearly reflect the criteria for the next higher evaluation.

The Board has considered whether a separate rating may be assigned under any other provision.  However, the evidence shows no scar or neurological involvement.  Therefore, a separate evaluation based on residual scar or neurological impairment is not warranted.  See 38 C.F.R. §§  4.118, 4.124a.

To the extent that the Veteran has lymphedema with cellulitis (edema/swelling), the Board observes that this condition is separately rated and not on appeal at this time.  Also, to the extent that the Veteran avers he has right knee disability secondary to his service-connected RFB of muscle group XI, this matter has been referred to the AOJ for consideration in the first instance.

The Board accepts that the Veteran is competent to report that his disability is worse than evaluated.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Both the lay and medical evidence are probative in this case.  Although the Veteran may believe that he meets the criteria for the next higher disability rating, his complaints along with the medical findings do not meet the schedular requirements for a higher evaluation for muscle disability at any time during the appeal period or a separate evaluation based on scar or neurological involvement, as explained and discussed above.

Accordingly, the claim for increase is denied.  The Board has considered whether a staged rating is warranted, but finds that it is not as the disability did not exhibit symptoms or impairment that would warrant a different rating from that now assigned during the appeal period.  See Hart, supra.  As the evidence is not in equipoise, there is no doubt to resolve.  38 U.S.C.A. §5107(b); Gilbert, supra.

The Board has also considered whether the case should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(a) (2014).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the disability are contemplated by the schedular criteria.  More specifically, the Board observes that the schedular criteria take into account loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement resulting from muscle injuries in addition to the history and nature of the initial injury.  Therefore, referral for extra-schedular consideration is not warranted


ORDER

An evaluation in excess of 10 percent for RFB of the right leg, muscle group XI, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


